Title: From George Washington to Thomas Sumter, Jr., 24 October 1781
From: Washington, George
To: Sumter, Thomas, Jr.


                  
                     Sir
                     Head Quarters near York Octr 24th 1781
                  I have been favored with your Letter of the 20th inst.  Before this reaches you you will probably be informed of the great success of the Combined Armies in this Quarter, the particulars of which are in the inclosed Letter to Genal Greene, which   left open for your perusal after which you will  the Letter and forward it to General Greene by the earliest conveyance.
                  Any movements of the Enemy should take place at the Southward, as any occurances worth notice, I wish you to inform me of as early as possible.  I am with respect Your Most Obedt Humble Servant
                  
                     Go: Washington
                  
               